Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, please amend the claim limitation of “a workpiece receptacle” to rely on the previously established antecedent basis. For example, reciting “a workpiece which is held in one of said workpiece receptacles”. 
Regarding claim 9, the scope of the claim is rendered indefinite due to the lack of punctuation to indicate what limitations are modifying which structures. Please amend to clarify. 
Regarding claim 10, the limitation “all the cylinder axis lie in the vertical plane containing the round table axis” renders the scope of the claims indefinite because it is not clear what structure is being imparted into the claimed invention. Are the cylinders in the form of a line such that the plane that contains the round table axis also coincides with the cylinder axes? Additionally, please rely upon the already established antecedent basis of the workpiece receptacles by amending the current recitation of “a workpiece receptacle”.
Regarding claim 11, the scope of the claims is rendered indefinite due to the recitations of “wherein at least one vertical honing station has two or more vertical honing units which can operate simultaneously, wherein two vertical honing stations are preferably provided with two vertical honing units each”. The invention is not clearly narrowed by reciting that there are two honing stations, thereby having conflicting scopes. It is also unclear how many honing units there are based on the claim language. Examiner recommends incorporating language such that the invention is narrowed to at least two honing stations, and wherein each of said honing stations has two or more vertical honing units. 
Regarding claim 12, the limitation reciting, “wherein it is configured for…” renders the claims indefinite because it is not clear what “it” is. Please amend to clarify.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagel (DE102012201730A1) in view of Johnson (US 2111784).
Regarding claim 1, Nagel teaches a machine base (110); 
a round table (rotary table 130) which is arranged on the machine base and which can rotate about a vertical round table axis and has a plurality of workpiece receptacles (see [0035], there are four workpiece holders 135 on top of the rotary table) which are arranged offset with respect to one another in a circumferential direction at a radial distance from the round table axis (wherein they are separated by intervals of 90 degrees), in such a way that a workpiece which is held in a workpiece receptacle can be transported successively to different work stations of the honing machine by rotating the round table (see [0035] disclosing that the workpiece holder can be transported to different work stations of the honing machine one after the other by rotating the table); wherein 
at least one of the workstations is a vertical honing station which has at least one vertical honing unit which has a honing spindle which can move back and forth in the direction of a spindle axis, which is oriented parallel to the round table axis, rotatably about said spindle axis (please refer to first honing station 150, see also [0041], [0042] regarding the rotation about a vertical axis as well as the ability to move back and forth). 
horizontal unit. 
	However, from the same or similar field of endeavor, Johnson (US 2111784) discloses spindles (25) which operate simultaneously or independently on a V-type cylinder block, wherein the spindles are orthogonal relative to one another (see spindles 25 as well as Figures 1 and 2 regarding the angle between the tools; see also page 1, left column, lines 43-40). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Johnson to have two tool spindle stations disposed orthogonally relative to one another into the invention of Nagel by modifying the secondary honing station to be horizontal. The axes which define what is considered horizontal and vertical are based on objective operational orientation. The teachings of Johnson disclose that this relationship between the two honing stations would permit a concurrent or rapid honing operations on a v-type cylinder (Page 3, left column, lines 29-36), a commonly shared goal with Nagel [0004], [0011]. Nagel further intimates and suggests that the invention may be modified to incorporate other honing stations, even lending itself to the extent that the module should be able to carry out as many different machining processes as possible [0005], wherein one having ordinary skill in the art would have recognized a honing operation on a different axis as obvious. This modification would be recognized as 
Thus, the combination of Nagel as modified by Johnson teaches the claim recitation of at least one of the workstations is a horizontal honing station which has at least one horizontal honing unit which has a honing spindle which can move back and forth in the direction of a horizontal spindle axis, rotatably about said spindle axis, wherein the horizontal honing unit is or can be positioned with respect to the round table in such a way that the horizontal honing unit assumes a processing position in which the horizontal spindle axis is oriented radially with respect to the round table axis (wherein Nagel discloses that the honing unit are disposed on a slide which is carried by the machine head in order to alter the distance between the honing spindle units and the workpiece [0044]; wherein the teachings of Johnson would provide that the secondary honing station is oriented along an axis perpendicular to the vertical axis, i.e. along the horizontal). 
Regarding claim 2, all previously recited limitations are rejected by Nagel as modified by Johnson. Modified Nagel further teaches wherein the horizontal honing unit is arranged on the machine base (please see the combination statement provided above as well as Nagel, paragraph [0044]). 
Regarding claim 3, all previously recited limitations are rejected by Nagel as modified by Johnson. Modified Nagel further teaches wherein the horizontal honing unit is attached to a carriage which can be moved horizontally perpendicular with respect to the horizontal spindle axis (please refer to the combination statement 
Regarding claim 4, all previously recited limitations are rejected by Nagel as modified by Johnson. Modified Nagel further teaches wherein the carriage bears at least one further functional unit which is preferably a further horizontal honing unit or a measuring unit (wherein [0018] discloses that a brush unit, processing unit, or measuring device may also be installed; see also [0039]).
Regarding claim 5, all previously recited limitations are rejected by Nagel as modified by Johnson. Modified Nagel further teaches characterized by a machine upper part which is arranged at a distance above the round table, wherein the vertical honing unit is borne by the machine upper part (see 112A-112D; wherein [0010] discloses that there is a machine upper part located a vertical distance above the machine base).
Regarding claim 6, all previously recited limitations are rejected by Nagel as modified by Johnson. Modified Nagel further teaches characterized by a plurality of vertical pillars which are arranged in the edge region of the machine base and bear the machine upper part (wherein [0010] discloses that the machine base carries several vertical columns in the edge area).
Regarding claim 7, all previously recited limitations are rejected by Nagel as modified by Johnson. Modified Nagel further teaches wherein the vertical honing unit is attached to a carriage which is borne by the machine upper part, wherein the carriage is preferably arranged on the upper side of the machine upper part .
Regarding claim 8, all previously recited limitations are rejected by Nagel as modified by Johnson. Modified Nagel further teaches wherein the carriage can be moved along a movement direction which is parallel to a vertical plane which contains the round table axis and runs perpendicularly with respect to the horizontal spindle axis of the horizontal honing unit (wherein the combination statement of claim 1 discloses this claim limitation in that the honing stations are oriented perpendicular to one another, i.e. both vertical and horizontal; wherein the round table axis is being considered as vertical and the first honing unit is also vertically arranged; see also [0019]).
Regarding claim 9, all previously recited limitations are rejected by Nagel as modified by Johnson. Modified Nagel further teaches wherein the carriage is arranged in such a way that the spindle axis of a vertical honing unit which is borne by the carriage lies in the vertical plane (see paragraphs [0044] and [0019]).
Regarding claim 10, all previously recited limitations are rejected by Nagel as modified by Johnson. Modified Nagel further teaches wherein a workpiece receptacle for holding a cylinder crank casing is formed with a plurality of cylinder boreholes which are arranged in series and have cylinder axes parallel to one another, in such a way that all the cylinder axes lie in the vertical plane containing the round table axis (wherein [0020] discloses workpiece holders for receiving a cylinder crankcase with several cylinder bores arranged in series with parallel cylinder .
Regarding claim 11, all previously recited limitations are rejected by Nagel as modified by Johnson. Modified Nagel further teaches wherein at least one vertical honing station has two or more vertical honing units which can operate simultaneously, wherein two vertical honing stations are preferably provided with two vertical honing units each (Please see [0016] regarding the quantity of honing stations, units, and spindles).
Regarding claim 12, all previously recited limitations are rejected by Nagel as modified by Johnson. Modified Nagel further teaches wherein it is configured for an automatic tool change and has at least one tool changing device with a tool magazine which can hold a plurality of honing tools (wherein [0021] discloses an automatic tool changing device with a tool magazine that can accommodate several machining tools; see also [0040]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723